      Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 1 of 14




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

Kelvin Jones,

             Petitioner,

v.                                           Consolidated Case No. 4:19-cv-300

Ron DeSantis, etc., et al.,

          Respondents.
____________________________________

                   PLAINTIFFS’ MOTION FOR
     EXPEDITED DISCOVERY AND ENTRY OF SCHEDULING ORDER
           AND INCORPORATED MEMORANDUM OF LAW


       Plaintiffs in Gruver et al. v Barton et al. request expedited discovery of

factual information relevant to core claims in the case that will support the

efficient development of the evidentiary record and support the Court’s

adjudication of a forthcoming motion for preliminary relief. Plaintiffs intend to

seek preliminary relief to take effect before October 7, 2019 (the registration

deadline for November 5 municipal elections). Plaintiffs also seek guidance from

the Court on a prospective date for a preliminary injunction hearing so that Parties

can confer on a potential briefing schedule, which may minimize duplication and

maximize use of judicial resources.




                                         1
     Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 2 of 14




      As detailed in the Complaint, this action seeks to prevent the unlawful

disenfranchisement of thousands of eligible Florida voters that will result from the

implementation of Senate Bill 7066 (2019) (“SB7066”). Prior to January 8, 2019,

Florida law maintained a system of lifetime disenfranchisement for citizens who

had been convicted of a felony offense. On January 8, 2019, the 2018 Voter

Restoration Amendment (“Amendment 4”) became effective, restoring voting

rights to citizens with felony convictions, other than murder and felony sexual

assault, upon completion of their sentence. On May 3, 2019 the Florida Legislature

passed, and on June 28, 2019, Governor DeSantis signed, SB7066, which

precludes otherwise eligible citizens from voting if they cannot afford to pay

outstanding fines, fees, or restitution. SB7066 thus revokes the franchise from

Florida citizens whose voting rights were restored pursuant the Amendment 4.

      Numerous municipalities in Florida will conduct local elections on

November 5, 2019, including counties and cities where several Plaintiffs reside.

For example, Ms. Wright is eligible to vote in the Indian River County municipal

election, and Ms. Leicht is eligible to vote in the Miami general municipal

election. To prevent the disenfranchisement of Plaintiffs and thousands of other

citizens in Florida in these elections, and to provide clarity to organizational

Plaintiffs in their public-service activities related to election education and voter

registration, Plaintiffs seek to ensure that their request for preliminary relief can be



                                           2
     Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 3 of 14




resolved before upcoming elections by conducting targeted discovery on an

expedited basis. Because of the exigent circumstances, and this Court’s broad

discretion in directing discovery and managing its docket, expedited discovery and

a hearing date for Plaintiffs’ forthcoming preliminary injunction motion are

warranted.

      Plaintiffs seek a Scheduling Order that establishes expedited discovery and

disclosure deadlines, and sets a date for a hearing on Plaintiffs’ forthcoming

preliminary injunction motion. Such an order will serve the interests of justice,

promote judicial economy, and conserve party resources by enabling Parties to

quickly and efficiently identify and litigate core issues in dispute. Pursuant to

Rules 16(b), 26(d), 30(a)(2), 33(a), 33(b)(2), and 34(b) of the Federal Rules of

Civil Procedure, as well as N.D. Fla. Loc. R. 16.1, Plaintiffs thus move the Court

for an Order permitting expedited discovery.

      Conscious of the time constraints and the inherent burdens of discovery,

Plaintiffs will carefully tailor their discovery requests to ensure the full, fair, and

efficient development of the factual record necessary to adjudicate this matter.

Plaintiffs have conducted pre-litigation fact investigation, including obtaining

information by public records requests to the Florida Department of State, Florida

Department of Corrections, Florida Department of Law Enforcement, and clerks of




                                          3
     Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 4 of 14




court—and are thus able to focus discovery on only those issues for which

Plaintiffs intend to move for preliminary relief.

      Plaintiffs request the expedited preliminary discovery schedule below to

permit sufficient time for a hearing on preliminary relief such that relief could take

effect before the October 7, 2019 registration deadline for November 5 elections.

To allow enough time for Parties to obtain discovery relevant to a forthcoming

motion for preliminary relief, Plaintiffs propose the following schedule:

      • July 19, 2019 - deadline for Parties to serve document requests,

         interrogatories, and requests for admissions (collectively “Discovery

         Requests”);

      • July 23, 2019 - earliest date to schedule depositions;

      • July 26, 2019 - deadline for Parties to object to the production of any

         documents;

      • August 9, 2019 - date by which Parties shall complete their production of

         documents (subject to previously served objections if not otherwise

         resolved) and serve written responses and objections, if any, to the

         Discovery Requests;

      • August 23, 2019 - deadline to complete all depositions.

      Plaintiffs propose a hearing in mid-September, or at such time as the Court

deems proper in light of the forthcoming requested relief. In the event that the


                                          4
     Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 5 of 14




Court schedules a hearing and Parties seek to introduce in-person testimony at the

hearing, it is proposed that Parties will each disclose the identity of the witnesses

and subject matter of the testimony that they intend to present no later than seven

days prior to such hearing.

                                MEMORANDUM OF LAW

                                  BRIEF BACKGROUND

       As alleged in the Complaint, SB7066 violates the First, Fourteenth,

Fifteenth, and Twenty-Fourth Amendments to the United States Constitution, as

well as Article I, § 10 of the United States Constitution. Plaintiffs therefore intend

to seek preliminary relief from the Court that would take effect before October 7,

2019 to ensure Plaintiffs’ continued ability to vote and prohibit Defendants from

canceling Plaintiffs’ registrations. Plaintiffs request expedited discovery to obtain

facts relevant to Plaintiffs’ claims for relief.

                                   LEGAL ARGUMENT

       This Court has broad discretion to manage the timing of discovery,

especially where a request for a preliminary injunction makes it infeasible to wait

for the Rule 26(f) conference to serve discovery requests. See Integra Bank N.A. v.

Pearlman, No. 6:06-cv-1952, 2007 WL 419634, at *3 (M.D. Fla. Feb. 2, 2007)

(the Federal Rules of Civil Procedure “expressly provide that a Court may shorten

the time for a party to provide discovery”); Fimab-Finaziaria Maglificio Biellese



                                            5
     Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 6 of 14




Fratelli Fila S.p.A. et al. v. Helio Import/Export. Inc., et. al., 601 F. Supp. 1, 3

(S.D. Fla. 1983) (“Fimab”) (“Expedited discovery should be granted when some

unusual circumstances or conditions exist that would likely prejudice the party if

he were required to wait the normal time.”); see also Fed. R. Civ. P. 26(d)(1)

(permitting deviation from normal rule when “authorized . . . by court order”); id.,

Advisory Committee Notes (“This subdivision is revised to provide that formal

discovery . . . not commence until the parties have met and conferred as required

by subdivision (f). Discovery can begin earlier if authorized . . . by . . . order . . . .

This will be appropriate in some cases, such as those involving requests for a

preliminary injunction . . . .”); Fed. R. Civ. P. 30(a)(2), 33(a), 33(b)(2), and 34(b).

      Expedited discovery is particularly appropriate in the preliminary injunction

context, see, e.g., Fimab, 601 F. Supp. at 3; Ellsworth Assocs., Inc. v. United

States, 917 F. Supp. 841 (D.D.C. 1996), in part because such discovery “better

enable[s] the court to judge the parties’ interests and respective chances for

success on the merits.” Educata Corp. v. Scientific Computers, Inc., 599 F. Supp.

1084, 1088 (D. Minn. 1984) (granting expedited discovery); see also Hospitalists

Mgmt. Grp., LLC v. Fla. Med. Affiliates, Inc., No. 2:14-CV-242, 2014 WL

2565675, at *2 (M.D. Fla. June 6, 2014) (concluding the motion for expedited

discovery was “due to be granted” where plaintiff asserted “expedited discovery

would facilitate the management of the action, conserve the resources of the



                                            6
     Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 7 of 14




Parties and the Court, and move the case toward an earlier disposition without

prejudice to Defendants.”). Motions for expedited discovery are appropriate where

the movant demonstrates a need to obtain inspection of documents in a shortened

time period. See Integra Bank N.A., 2007 WL 419634, at *3. Here, the need for

expedited discovery is apparent: absent expedited proceedings, Individual

Plaintiffs and Organizational Plaintiffs’ members will suffer irreparable harm by

being denied the ability to participate in upcoming November elections. See

Fimab, 601 F. Supp. at 3.

      Moreover, the Plaintiffs and the public share a strong interest in certainty

concerning voter registration and voter eligibility in Florida given the risk of

criminal liability for individuals who attempt to register or vote when the state

may deem them ineligible.

      Plaintiffs will carefully target their depositions to minimize the burdens on

Defendants’ time and resources, and will coordinate with consolidated Plaintiffs’

counsel to avoid unnecessary duplication of discovery requests. Plaintiffs intend to

seek only the discovery that is necessary to demonstrate to the Court the likelihood

of success on the merits of their claims, and that the public interest weighs heavily

in favor of enjoining SB7066.

      In short, because application of the ordinary discovery timetable in the

context of impending elections will cause irreparable harm to Plaintiffs, Plaintiffs



                                         7
     Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 8 of 14




respectfully request an order directing expedited discovery and hearing of the

forthcoming preliminary injunction motion in the form proposed by Plaintiffs.

                                        CONCLUSION

      For the foregoing reasons, Plaintiffs respectfully request that the Court grant

their motion and set an expedited discovery schedule in the form proposed above,

or as the Court sees fit, following the July 5, 2019 status conference.

                      N.D. FLA. LOC. R. 7.1 CERTIFICATION

      Pursuant to N.D. Fla. Loc. R. 7.1(B), undersigned counsel states that this

motion has been electronically filed. Counsel for Plaintiffs in Gruver et al v.

Barton et al communicated with counsel for Plaintiffs in Jones v. DeSantis and

Mendez v. DeSantis, in Raysor et al. v. Lee, and in McCoy et al. v. DeSantis et al.

Plaintiffs’ counsel in the four matters consolidated with Gruver et al. v. Barton et

al. support expedited discovery to allow for preliminary relief.

      On July 3, 2019, counsel for Gruver Plaintiffs conferred by phone with

counsel for Defendant Secretary Lee and counsel for Governor DeSantis regarding

expedited discovery. Gruver Plaintiffs’ counsel also contacted counsel for

Supervisors of Elections Defendants in Alachua and Miami-Dade County, where

counsel had entered an appearance on the Supervisors’ behalf as of 4:30pm, and

had a limited exchange by email. Parties anticipate discussing these issues more

fully at the hearing on July 5, 2019.



                                          8
     Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 9 of 14




      Gruver Plaintiffs’ counsel was unable to confer with Supervisors of

Elections Defendants in Broward, Duval, Hillsborough, Indian River, Leon,

Manatee, Orange, and Sarasota Counties regarding expedited discovery because

they were not yet represented by 4:30pm today. Plaintiffs’ counsel contacted the

County Attorney in each of the eight counties (except for Duval, for which Gruver

Plaintiffs’ counsel contacted Jason Teal, Deputy General Counsel, Regulatory &

Constitutional Law Department) to confer regarding expedited discovery (in the

event they would be representing Supervisors), and did not receive a response by

the time of filing. Contemporaneously with this filing, Gruver Plaintiffs’ counsel

is emailing a copy of this motion, and the Court’s Notice of Hearing, Dkt# 12, to

all Defendant Supervisors of Elections, and to their respective County Attorney, if

they are not yet represented. Gruver Plaintiffs’ counsel is also forwarding a copy

of this motion and the Notice of Hearing to Ronald Labasky, general counsel for

the Florida Association of Supervisors of Elections. Despite Plaintiffs’ counsel’s

best efforts, counsel could not arrange physical service of this motion on the

unrepresented Supervisors of Elections before the Court’s July 5, 2019 hearing

because of the upcoming July 4th holiday.

      Pursuant to N.D. Fla. Loc. R. 7.1(F), this motion contains fewer than 8,000

words. It contains 1,880 words.




                                        9
     Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 10 of 14




Dated: July 3, 2019

                                     /s/ Julie A. Ebenstein
                                    Julie A. Ebenstein (Fla. Bar No. 91033)
                                    R. Orion Danjuma*
                                    Jonathan S. Topaz*
                                    Dale E. Ho*
                                    American Civil Liberties Union
                                    Foundation, Inc.
                                    125 Broad Street, 18th Floor
                                    New York, NY 10004
                                    Phone: (212) 284-7332
                                    Fax: (212) 549-2654
                                    jebenstein@aclu.org
                                    odanjuma@aclu.org
                                    jtopaz@aclu.org
                                    dho@aclu.org

                                    Daniel Tilley (Fla. Bar No. 102882)
                                    Anton Marino*American Civil Liberties
                                    Union Foundation of Florida
                                    4343 West Flagler St., Suite 400
                                    Miami, FL 33134
                                    (786) 363-2714
                                    dtilley@aclufl.org
                                    amarino@aclufl.org

                                    Jimmy Midyette (Fla. Bar No. 0495859)
                                    American Civil Liberties Union Foundation
                                    of Florida
                                    118 W. Adams Street, Suite 510
                                    Jacksonville, FL 32202
                                    904-353-8097
                                    jmidyette@aclufl.org

                                    Leah C. Aden*
                                    John S. Cusick*
                                    NAACP Legal Defense and Educational
                                    Fund, Inc.


                                     10
Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 11 of 14




                               40 Rector Street, 5th Floor
                               New York, NY 10006
                               (212) 965-2200
                               laden@naacpldf.org
                               jcusick@naacpldf.org

                               and

                               Wendy Weiser
                               Myrna Pérez
                               Sean Morales-Doyle*
                               Eliza Sweren-Becker*
                               Brennan Center for Justice at NYU
                               School of Law
                               120 Broadway, Suite 1750
                               New York, NY 10271
                               (646) 292-8310
                               wendy.weiser@nyu.edu
                               myrna.perez@nyu.edu
                               sean.morales-doyle@nyu.edu
                               eliza.sweren-becker@nyu.edu

                               Counsel for Plaintiffs Jeff Gruver, Emory
                               Marquis “Marq” Mitchell, Betty Riddle,
                               Kristopher Wrench, Keith Ivey, Karen
                               Leicht, Raquel Wright, Steven Phalen,
                               Clifford Tyson, Jermaine Miller, Florida
                               State Conference of the NAACP, Orange
                               County Branch of the NAACP, and
                               League of Women Voters of Florida


                              * pro hac vice applications forthcoming




                                11
     Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 12 of 14




                         CERTIFICATE OF SERVICE

      I hereby certify that on July 3, 2019, I electronically filed the foregoing with
the Clerk of Court by using CM/ECF, which automatically serves all counsel of
record for the parties who have appeared.

      Additionally, the parties, and the County Attorneys in Defendant Supervisor
of Elections respective counties where Defendants are not yet represented, are
concurrently being notified via email at the following addresses:


      KIM A. BARTON, In her Official Capacity as Alachua
      County Supervisor of Elections
      Josiah T. Walls Building
      515 North Main St., Suite 300
      Gainesville, FL 32601
      kbarton@alachuacounty.us

      PETER ANTONACCI, in his Official Capacity as
      Broward County Supervisor of Elections
      115 S. Andrews Ave.
      Room 102
      Fort Lauderdale, FL 33301
      elections@browardsoe.org

      MIKE HOGAN, In his Official Capacity as
      Duval County Supervisor of Elections
      105 E. Monroe St.
      Jacksonville, FL 32202
      mhogan@coj.net

      CRAIG LATIMER, In his Official Capacity as
      Hillsborough County Supervisor of Elections
      Fred B. Karl County Center,
      601 E. Kennedy Blvd., 16th Floor
      Tampa, FL 33602
      Voter@hcsoe.org

      LESLIE ROSSWAY SWAN, In her Official Capacity as
      Indian River County Supervisor of Elections


                                         12
Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 13 of 14




 4375 43rd Ave.
 Vero Beach, FL 32967
 lswan@voteindianriver.com

 MARK EARLEY, In his Official Capacity as
 Leon County Supervisor of Elections
 2990-1 Apalachee Parkway,
 Tallahassee, FL 32301 Vote@LeonCountyFL.gov

 MICHAEL BENNETT, In his Official Capacity as
 Manatee County Supervisor of Elections
 600 301 Boulevard, W., Suite 108
 Bradenton, FL 34205
 Info@votemanatee.com

 CHRISTINA WHITE, In her Official Capacity as
 Miami-Dade County Supervisor of Elections
 2700 NW 87 Ave.
 Miami, FL 33172
 soedade@miamidade.gov

 BILL COWLES, In his Official Capacity as
 Orange County Supervisor of Elections
 119 West Kaley St.
 Orlando, FL 32856
 voter@ocfelections.com

 RON TURNER, in his Official Capacity as
 Sarasota County Supervisor of Elections
 Terrace Building
 101 South Washington Blvd.
 Sarasota, FL 34236
 rturner@sarasotavotes.com

 LAUREL M. LEE, In her Official Capacity as Secretary
 of State of Florida
 Florida Department of State
 R.A. Gray Building
 500 South Bronough St.
 Tallahassee, Florida 32399-0250

                                13
Case 4:19-cv-00300-RH-MJF Document 36 Filed 07/03/19 Page 14 of 14




 secretaryofState@DOS.MyFlorida.com
 DOS.GeneralCounsel@DOS.MyFlorida.com

 ASHLEY MOODY, In her Official Capacity as Attorney
 General of Florida
 Office of Attorney General
 State of Florida
 The Capitol PL-01
 Tallahassee, FL 32399-1050
 oag.civil.eserve@myfloridalegal.com




                               /s/ Julie A. Ebenstein
                               Julie A. Ebenstein (Fla. Bar No. 91033)
                               American       Civil   Liberties   Union
                               Foundation, Inc.
                               Voting Rights Project
                               125 Broad Street, 18th Floor
                               New York, NY 10004
                               Phone: (212) 284-7332
                               Fax: (212) 549-2654
                               jebenstein@aclu.org




                               14
